Concurring Opinion by
Spaeth, J.:
Although Commonwealth v. Bennett, 236 Pa. Superior Ct. 509, 345 A. 2d 754 (1975) (Opinion by Spaeth, J.) stated that interlocutory orders are appealable when the appellee has failed to object to the court’s jurisdiction, the subsequent Supreme Court case of McConnell v. Schmidt, 463 Pa. 118, 344 A. 2d 277 (1975) has proved that contention to be in error. The Bennett rationale for not exercising our jurisdiction over interlocutory Pa. R. Crim. P., Rule 1100 appeals, however, remains valid and I therefore agree with the majority that the appeal should be quashed.